Citation Nr: 1402343	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-05 925	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right arm disability, claimed as right radius impairment. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating action rendered by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO declined to reopen a previously denied claim for service connection for a right arm disability.  The Veteran appealed this rating action to the Board.  


FINDING OF FACT

On January 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  


The RO issued a decision in December 2009 that declined to reopen the claim for service connection for a right arm disorder.  The appellant perfected his appeal of this issue in March 2011.  In January 2014, he submitted a statement wherein he asked that VA terminate his appeal for his right arm.  Thus, as the appellant has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


